
	

113 HR 3073 IH: Healthy Food Choices Act of 2013
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3073
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2013
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require
		  that supplemental nutrition assistance benefits be used to purchase only
		  supplemental foods that are eligible for purchase under section 17 of the Child
		  Nutrition Act of 1966 (commonly known as the WIC program).
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Food Choices Act of
			 2013.
		2.AmendmentSection 3(k) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2012(k)) is amended to read as follows:
			
				(k)Food means a supplemental
				food of the kind prescribed by the Secretary under section 17(b)(14) of the
				Child Nutrition Act of 1966 (42 U.S.C.
				1786(b)(14)).
				.
		3.Effective
			 dateThis Act shall take
			 effect on January 1, 2014.
		
